Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered. The examiner would like to note that the claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a continuing application of, or a substitute for, an earlier application, and (B) all claims of the new application (1) are drawn to the same invention claimed in the earlier application, and (2) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. See MPEP 706.07 (b)
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that Coban does not teach that the motion estimation engine defines a search area around the current coding unit. The examiner respectfully disagrees. [0067] discloses that motion vectors are calculated through a motion search process called motion estimation. Motion vector indicates displacement of a prediction unit in a current frame relative to a reference frame. The reference block may be a block 
Applicant argues that Coban failed to disclose receiving a set of reference pixels corresponding to the current LCU from the external memory. The examiner respectfully disagrees. Coban discloses in [0053] that the reference pictures are stored in memory. Therefore, [0067] discloses utilizing that memory in order to use the reference pixels of the reference frame. 
Applicant argues that Coban does not teach that the motion estimation engine pads a set of duplicate pixels along an edge of the reference frame when a part area of the of the search area outside the reference frame. The examiner respectfully disagrees.[0082] discloses generating padding region by replicating pixel values from the edge of the reference frame. The limitation never sates anything about generating the padding region using replicated pixel values to be of any size. Rejection is maintained.
Applicant argues that Coban fails to teach that the motion estimation engine provides a first set of boundaries around the current LCU and to determine if the boundary of the first set of boundaries is beyond the edge of the reference frame, and if 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 28, 30, 35, 45-47, 50 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20130083853 A1-Coban et al (Hereinafter referred to as “Coban”).
Regarding to claim 26, Coban discloses a video hardware engine comprising a motion estimation engine (Fig 2) video encoder and element 42) the motion estimation engine configured to :
A memory configured to store a reference frame, the reference frame having a plurality of reference pixels ([0053], wherein reference pictures stored in memory); and 
receive a current coding unit ([0050], receives current block. Coding unit is nothing more than a block. In fact, [0040] discloses that the term video block may refer to CU)
define a search area around the current LCU for motion estimation ( [0051], wherein motion estimation perform inter predictive coding of the current block. A search around the current block must be performed in order for this to happen. [0053], wherein a motion search is performed; [0052]; discloses that a motion estimation is a motion search which occurs around the current block by utilizing a motion vector to indicate displacement of a current block relative to a predictive block in a reference picture)
receive a set of reference pixels corresponding to the current LCU, the set of reference pixels of the plurality of reference pixels are received from the memory ([0067]); and 
pad a set of duplicate pixels along an edge of the reference frame  when a part area of the search area is outside the reference frame (0082], wherein may generate padding region by replicating pixel values from the edge of the reference frame).
Regarding claim 28, Coban discloses the video hardware engine of claim 26, wherein the motion estimation engine is further configured to: provide a first set of boundaries around the current coding unit (Fig 5 shows picture boundary), the first set of boundaries define the search area for motion estimation, and the current coding unit forms a center of the search area (Fig 5 shows that the LCU is in the center of the search area); determine if a first boundary of the first set of boundaries is beyond the edge of the reference frame, and if the part area of the search area is outside the reference frame; and pad the set of duplicate pixels between the first boundary and the edge of the reference frame when the first boundary is beyond the edge of the reference frame and the part area of the search area is outside the reference frame ([0082], wherein padding by replicating values form the edge of the reference picture).
Regarding claim 30, Coban discloses the video hardware engine of claim 28, wherein the edge of the reference frame is at least one of a left vertical edge, a right vertical edge, a top horizontal edge and a bottom horizontal edge (Fig 5 shows a left vertical edge boundary; [0080], right edge).
Regarding claim 35, Coban discloses the video hardware engine of claim 26 further comprising a motion compensation engine, the motion compensation engine configured to: receive the current coding unit ([0050], receives current block. Coding unit is nothing more than a block. In fact, [0040] discloses that the term video block may refer to CU) determine a motion vector corresponding to the current coding unit ([0051-0055]); determine a motion reference coding unit based on the motion vector ([0055-0056]); receive a set of reference pixels corresponding to the motion reference coding unit, the set of reference pixels of the plurality of reference pixels are received from the external memory ([0067]); and pad a set of identical pixels along an edge of the reference frame when a part area of the motion reference coding unit is outside the reference frame ([0082], wherein padding by replicating values form the edge of the reference picture).
Regarding claim 45, analyses are analogous to those presented for claim 26 and are applicable for claim 45.
Regarding claim 46, analyses are analogous to those presented for claim 28 and are applicable for claim 46.
Regarding claim 47, analyses are analogous to those presented for claim 26 and are applicable for claim 47.
Regarding claim 50, analyses are analogous to those presented for claim 26 and are applicable for claim 50, a processing unit, memory (fig. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130083853 A1-Coban et al (Hereinafter referred to as “Coban”), in view of US 20110080959 A1-Bjorklund (Hereinafter referred to as “Bj”).
Regarding claim 27, the video hardware engine of claim 26(See claim 26) 
Coban fails to disclose an external memory configured to store the reference frame, the reference frame having a plurality of reference pixels, wherein the motion estimation engine configures a vDMA (video direct memory access) engine to access the set of reference pixels of the plurality of reference pixels from the external memory.
However, in the same field of endeavor, Bj discloses an external memory configured to store the reference frame, the reference frame having a plurality of reference pixels, wherein the motion estimation engine configures a vDMA (video direct memory access) engine to access the set of reference pixels of the plurality of reference pixels from the external memory (Fig. 2, [0040]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the hardware engine disclosed by Coban to disclose an external memory configured to store the reference frame, the reference frame having a plurality of reference pixels, wherein the motion estimation engine configures a vDMA (video direct memory access) engine to access the set of reference pixels of the plurality of reference pixels from the external memory as taught by BJ, to efficiently move significant quantities of video data ([0006]).
Regarding claim 36, analyses are analogous to those presented for claim 27 and are applicable for claim 36.
Claim 29, 31-34 rejected under 35 U.S.C. 103 as being unpatentable over US 20130083853 A1-Coban et al (Hereinafter referred to as “Coban”), in view of US 20120320970 A1-Drugeon et al (Hereinafter referred to as “Drug”).
Regarding claim 29, Coban discloses the video hardware engine of claim 28 (See claim 28), 
Coban fails to disclose wherein the first set of boundaries comprises a left boundary, a top boundary, a right boundary and a bottom boundary.
However, in the same field of endeavor, Drug discloses wherein the first set of boundaries comprises a left boundary, a top boundary, a right boundary and a bottom boundary ([00160], wherein top, right, left, bottom, boundaries).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the video hardware engine disclosed by Coban to disclose wherein the first set of boundaries comprises a left boundary, a top boundary, a right boundary and a bottom boundary as taught by Drug, to provide an apparatus capable of detecting an error in a bitstream ([0012], Drug).
Regarding claim 31, Coban discloses the video hardware engine of claim 28,
Coban fails to disclose wherein, the motion estimation engine is configured to pad a first set of duplicate pixels between the left boundary and the left vertical edge, when the left boundary is beyond the left vertical edge of the reference frame, and the part area of the search area is outside the reference frame, wherein the first set of duplicate pixels are pixels in a first column of the reference frame.
However, in the same field of endeavor, Drug discloses wherein, the motion estimation engine is configured to pad a first set of duplicate pixels between the left boundary and the left vertical edge, when the left boundary is beyond the left vertical edge of the reference frame, and the part area of the search area is outside the reference frame, wherein the first set of duplicate pixels are pixels in a first column of the reference frame ([0163], wherein pixels are padded between the top, bottom, left and right borders).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the video hardware engine disclosed by Coban to disclose wherein, the motion estimation engine is configured to pad a first set of duplicate pixels between the left boundary and the left vertical edge, when the left boundary is beyond the left vertical edge of the reference frame, and the part area of the search area is outside the reference frame, wherein the first set of duplicate pixels are pixels in a first column of the reference frame as taught by Drug, to provide an apparatus capable of detecting an error in a bitstream ([0012], Drug).
Regarding claim 32, Coban discloses the video hardware engine of claim 28, 
Coban fails to disclose wherein the motion estimation engine is configured to pad a second set of duplicate pixels between the top boundary and the top horizontal edge, when the top boundary is beyond the top horizontal edge of the reference frame, and the part area of the search area is outside the reference frame, wherein the second set of duplicate pixels are pixels in a first row of the reference frame.
However, in the same field of endeavor, Drug discloses wherein the motion estimation engine is configured to pad a second set of duplicate pixels between the top boundary and the top horizontal edge, when the top boundary is beyond the top horizontal edge of the reference frame, and the part area of the search area is outside the reference frame, wherein the second set of duplicate pixels are pixels in a first row of the reference frame ([0163], wherein pixels are padded between the top, bottom, left and right borders).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the video hardware engine disclosed by Coban to disclose wherein the motion estimation engine is configured to pad a second set of duplicate pixels between the top boundary and the top horizontal edge, when the top boundary is beyond the top horizontal edge of the reference frame, and the part area of the search area is outside the reference frame, wherein the second set of duplicate pixels are pixels in a first row of the reference frame as taught by Drug, to provide an apparatus capable of detecting an error in a bitstream ([0012], Drug).
Regarding claim 33, Coban discloses the video hardware engine of claim 28, 
Coban fails to disclose wherein the motion estimation engine is configured to pad a third set of duplicate pixels between the right boundary and the right vertical edge, when the right boundary is beyond the right vertical edge of the reference frame, and the part area of the search area is outside the reference frame, wherein the third set of duplicate pixels are pixels in a last column of the reference frame.
However, in the same field of endeavor, Drug discloses wherein the motion estimation engine is configured to pad a third set of duplicate pixels between the right boundary and the right vertical edge, when the right boundary is beyond the right vertical edge of the reference frame, and the part area of the search area is outside the reference frame, wherein the third set of duplicate pixels are pixels in a last column of the reference frame([0163], wherein pixels are padded between the top, bottom, left and right borders).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the video hardware engine disclosed by Coban to disclose wherein the motion estimation engine is configured to pad a third set of duplicate pixels between the right boundary and the right vertical edge, when the right boundary is beyond the right vertical edge of the reference frame, and the part area of the search area is outside the reference frame, wherein the third set of duplicate pixels are pixels in a last column of the reference frame as taught by Drug, to provide an apparatus capable of detecting an error in a bitstream ([0012], Drug).
Regarding claim 34, Coban discloses the video hardware engine of claim 28, 
Coban fails to disclose wherein the motion estimation engine is configured to pad a fourth set of duplicate pixels between the bottom boundary and the bottom horizontal edge, when the bottom boundary is beyond the bottom horizontal edge TI-74911 -28- of the reference frame, and the part area of the search area is outside the reference frame, wherein the fourth set of duplicate pixels are pixels in a last row of the reference frame.
However, in the same field of endeavor, Drug discloses wherein the motion estimation engine is configured to pad a fourth set of duplicate pixels between the bottom boundary and the bottom horizontal edge, when the bottom boundary is beyond the bottom horizontal edge TI-74911 -28- of the reference frame, and the part area of the search area is outside the reference frame, wherein the fourth set of duplicate pixels are pixels in a last row of the reference frame ([0163], wherein pixels are padded between the top, bottom, left and right borders).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the video hardware engine disclosed by Coban and Sih to disclose wherein the motion estimation engine is configured to pad a fourth set of duplicate pixels between the bottom boundary and the bottom horizontal edge, when the bottom boundary is beyond the bottom horizontal edge TI-74911 -28- of the reference frame, and the part area of the search area is outside the reference frame, wherein the fourth set of duplicate pixels are pixels in a last row of the reference frame as taught by Drug, to provide an apparatus capable of detecting an error in a bitstream ([0012], Drug).
Claims 37-38, 40-44, 48-49 rejected under 35 U.S.C. 103 as being unpatentable over US 20130083853 A1-Coban et al (Hereinafter referred to as “Coban”), in view of Patent 6005980-Eifrig et al (Hereinafter referred to as “Eifrig”).
Regarding claim 37,  Coban discloses the video hardware engine of claim 35, 
Coban fails to explicitly disclose wherein the motion reference coding unit comprises a second set of boundaries.
However, in the same field of endeavor, Eifrig discloses wherein the motion reference coding unit comprises a second set of boundaries (column 17, lines 25-40, wherein multiple boundaries are specified).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the video hardware engine disclosed by Coban to disclose wherein the motion reference LCU comprises a second set of boundaries as taught by Eifrig, to provide improved coding efficiency (Column 15, lines 15-20, Eifrig).
Regarding claim 38, Eifrig discloses the video hardware engine of claim 37, wherein when a second boundary of the second set of boundaries is beyond the edge of the reference frame, and the part area of the motion reference LCU is outside the reference frame, the motion compensation engine is configured to pad the set of identical pixels between the second boundary and the edge of the reference frame (column 17, lines 25-40.
Regarding claim 40, analyses are analogous to those presented for claim 30 and are applicable for claim 40.
Regarding claim 41, analyses are analogous to those presented for claim 31 and are applicable for claim 41.
Regarding claim 42, analyses are analogous to those presented for claim 32 and are applicable for claim 42.
Regarding claim 43, analyses are analogous to those presented for claim 33 and are applicable for claim 43.
Regarding claim 44, analyses are analogous to those presented for claim 34 and are applicable for claim 44.
Regarding claim 48, analyses are analogous to those presented for claim 38 and are applicable for claim 48.
Regarding claim 49, analyses are analogous to those presented for claim 38 and are applicable for claim 49.
Claims 39 rejected under 35 U.S.C. 103 as being unpatentable over US 20130083853 A1-Coban et al (Hereinafter referred to as “Coban”), in view of Patent 6005980-Eifrig et al (Hereinafter referred to as “Eifrig”), in view of US 20120320970 A1-Drugeon et al (Hereinafter referred to as “Drug”).
Regarding claim 39, analyses are analogous to those presented for claim 29 and are applicable for claim 39.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487